IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE

          GREGORY SCOTT SPOONER v. STATE OF TENNESSEE

                      Appeal from the Circuit Court for Hancock County
                          No. CR-2490 James E. Beckner, Judge


                       No. E2004-02160-CCA-R3-HC - Filed July 7, 2005


The petitioner, Gregory Scott Spooner, appeals from the trial court's order dismissing his petition
for writ of habeas corpus. The state has filed a motion requesting that this court affirm the trial
court's denial of relief pursuant to Rule 20 of the Rules of the Court of Criminal Appeals. The
petition fails to establish a cognizable claim for habeas corpus relief. Accordingly, the state's motion
is granted and the judgment of the trial court is affirmed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
               Pursuant to Rule 20, Rules of the Court of Criminal Appeals

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
NORMA MCGEE OGLE, J.J., joined.

Gregory Scott Spooner, Mountain City, Tennessee, Pro se.

Paul G. Summers, Attorney General and Reporter; Seth P. Kestner, Assistant Attorney General; C.
Berkely Bell, Jr., District Attorney General, for the appellee, State of Tennessee.

                                   MEMORANDUM OPINION

       On April 28, 1993, the petitioner was convicted by a jury in the Hancock County Criminal
Court of six counts of rape and one count of exhibiting material harmful to a minor. He was
sentenced as a multiple rapist to an effective sentence of forty-eight years incarceration with the
Tennessee Department of Correction. The petitioner’s direct appeal of his convictions to this court
was dismissed because he had escaped from custody. See State v. Gregory Scott Spooner, No.
03C01-9402-CR-00046 (Tenn. Crim. App. June 3, 1994)(order).

        On August 2, 2004, the petitioner filed a petition for writ of habeas corpus. He asserted that
his sentence was improperly enhanced and he was sentenced as a multiple offender without the
requisite number of prior convictions, violating his due process rights and resulting in a void
judgment. He sought immediate release from custody or an amended sentencing judgment. The trial
court dismissed the petition, finding that “none of the allegations show any violation of due process
or unconstitutional custody of the petitioner.”
        In Tennessee, “[a]ny person imprisoned or restrained of his liberty, under any pretense
whatsoever, except [those held under federal authority], may prosecute a writ of habeas corpus to
inquire into the cause of such imprisonment and restraint.” Church v. State, 987 S.W.2d 855, 857
(Tenn. Crim. App. 1998); T.C.A.. § 29-21-101. A writ of habeas corpus may be granted only when
the petitioner has established lack of jurisdiction for the order of confinement or that he is otherwise
entitled to immediate release because of the expiration of his sentence. See Ussery v. Avery, 222
Tenn. 50, 432 S.W.2d 656 (1968); State ex rel. Wade v. Norvell, 1 Tenn. Crim. App. 447, 443
S.W.2d 839 (1969). A petition seeking issuance of a writ of habeas corpus may be summarily
dismissed by a trial court if it fails to indicate that the petitioner's conviction is void. T.C.A. §
29-21-109.

        In the present case, we observe initially that the petitioner has failed to comply with the
statutory requirements for pursuing state habeas corpus relief. See T.C.A. §§ 29-21-101 - 29-21-
130. Most significantly, the petitioner has not attached copies of the judgments by which he is being
restrained or give a satisfactory reason for their absence. See T.C.A. § 29-21-107(b)(2). Although
the petition was dismissible on this basis alone, the trial court, within his discretion, nonetheless
considered the petition on its merits. See T.C.A. § 29-21-109. Examining the petitioner’s claims,
this court concludes that they do not merit relief. The petitioner claims that he was erroneously
classified as a multiple offender, that enhancement factors were improperly applied, and that his due
process rights were violated at sentencing. These claims, even if proven, would render the
judgments voidable rather than void. Therefore, they are not cognizable in a habeas corpus
proceeding and will not support issuance of the writ. See, e.g., Luttrell v. State, 644 S.W.2d 408,
409 (Tenn. Crim. App. 1982). Further, because the petitioner has previously sought post-conviction
relief and his petition was denied on its merits,1 he may not present his claims in a second post-
conviction petition. See T.C.A. § 40-30-102(c). The trial court properly dismissed the petition.

       Upon due consideration of the pleadings, the record, and the applicable law, the court
concludes that the petitioner has not established a cognizable claim for habeas corpus relief.
Accordingly, the state’s motion is granted. The judgment of the trial court is affirmed in accordance
with Rule 20, Rules of the Court of Criminal Appeals.


                                                         ___________________________________
                                                           JOSEPH M. TIPTON, JUDGE




        1
         See Gregory Scott Spooner v. State, No. 03C01-9608-CR-00283 (Tenn. Crim. App. Aug. 31, 1998), app.
denied (Tenn. Feb. 16, 1999)(affirming denial of post-conviction relief).

                                                   -2-